(Por la Corte, a propuesta del Juez Asociado Sr. Travieso.)
Vista la moción radicada por la corporación demandada por la que solicita la eliminación de ciertas alegaciones de la querella en-mendada ;
Por cuanto, las'eliminaciones que se solicitan en la referida mo-ción son las mismas que se solicitaron en la moción eliminatoria pre-sentada en contra de la querella original; y
Por cuanto, el objeto de reproducir dicha moción ha sido el de dejar a salvo los derechos de la parte promovente para el caso de ul-*940teriores recursos, según lo hiciera constar expresamente el abogado de la demandada en el acto de la vista de dicha moción;
Por taNto, por las razones y fundamentos expuestos en la reso-lución dictada por esta Corte en febrero 19, 1937, se declara no haber lugar a las eliminaciones solicitadas.
El Juez Asociado Sr. Córdova Dávila no intervino.